 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                     OAKLAND DIVISION
 6
     UNITED STATES OF AMERICA,                        Case No: CR 08-00694 SBA
 7

 8                Plaintiff,                          ORDER DENYING MOTIONS
                                                      FOR SENTENCE REDUCTION
 9         vs.
10                                                    Dkt. 48, 49, 50
     GABRIEL MAGANA VALDEZ,
11
                  Defendant.
12

13
            Pursuant to a written plea agreement governed by Federal Rule of Criminal
14
     Procedure 11(c)(1)(C), Defendant Gabriel Magana Valdez (“Defendant”) pled guilty to
15
     Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1) and
16
     (b)(1)(A)(viii). By operation of U.S.S.G. § 2D1.1(c), the base offense level was 38. Plea
17
     Agreement (“P.A.”) ¶ 7, Dkt. 29. With an adjusted offense level of 35 and a criminal
18
     history category of I, the resulting guideline range was 168 to 210 months. Defendant
19
     expressly agreed to a sentence of 204 months in prison. Id. ¶ 8. On March 30, 2010, the
20
     Court accepted Defendant’s guilty plea and sentenced him consistent with the terms of his
21
     Plea Agreement. Minute Order, Dkt. 27; Judgment, Dkt. 31.
22
            Defendant previously filed a pro se Motion to Reduce Sentence Pursuant to U.S.S.G.
23
     Amendment 782 and 18 U.S.C. § 3582(c)(2) (“Prior Reduction Motion”), wherein he
24
     sought a sentence reduction based on amendments to U.S.S.G. § 2D1.1, the Sentencing
25
     Guidelines provision regarding drug-related offenses. Dkt. 41. The Office of the Federal
26
     Public Defender filed a Notice of Non-Intervention. Dkt. 42. The United States Probation
27
     Office filed a Sentence Reduction Investigation Report, stating that Defendant was
28
     ineligible for a sentence reduction because his “new guideline range is not lower than his
 1   original guideline range.” Dkt. 44. The Court denied the Prior Reduction Motion, finding
 2   that Amendment 782 did not serve to reduce Defendant’s sentencing range. Order, Dkt. 45.
 3          Shortly thereafter, Defendant filed the instant Motion for Modification and/or
 4   Reduction of Terms of Sentence the [sic] Pursuant to 18 U.S.C. § 3582(c)(2) Based on
 5   Amendment 782 and Amendment 788 to the Sentencing Guidelines. Dkt. 48. A few
 6   months later, he filed the instant Motion for Reduction of Sentence Pursuant to 18 U.S.C.
 7   § 3582(c) and Appointment of Counsel and Financial Affidavit. Dkt. 49.1 Having read and
 8   considered the papers filed in connection with these matters and being fully informed, the
 9   Court hereby DENIES Defendant’s motions, for the reasons stated below.2
10   I.     LEGAL STANDARD
11          A court generally may not modify a judgment of conviction. Dillon v. United
12   States, 560 U.S. 817, 824 (2010). Section 3582(c)(2) creates a limited exception to this rule
13   “in the case of a defendant who has been sentenced to a term of imprisonment based on a
14   sentencing range that has subsequently been lowered by the Sentencing Commission . . . .”
15   In such a case, “the court may reduce the term of imprisonment, after considering the
16   factors set forth in section 3553(a) to the extent that they are applicable, if such a reduction
17   is consistent with the applicable policy statements issued by the Sentencing Commission.”
18   Id. According to the pertinent policy statement, a sentence reduction is not authorized
19   under 18 U.S.C. § 3582(c)(2) if “[a]n amendment . . . does not have the effect of lowering
20   the defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).
21   II.    DISCUSSION
22          In the instant motions, Defendant again moves for a sentence reduction pursuant to
23   section 3582(c)(2) and Amendment 782. In the first of two motions, he argues that he is
24   entitled to a “two-point” reduction because Amendment 782 increased the quantity of
25
            1   Defendant also filed a subsequent, identical motion. Dkt. 50.
26
           Notably, as part of his plea agreement, Defendant agreed to waive his right “to file
            2
27 any collateral attack on [his] conviction or sentence, including a . . . motion under 18
   U.S.C. § 3582 . . . .” P.A. ¶ 5. Because the United States has not sought to enforce the
28 waiver with respect to the instant motions, the Court considers the motions on their merits.

                                                   -2-
 1   methamphetamine that triggers a base offense level of 38. In the second motion, Defendant
 2   requests appointed counsel. He also argues that, in connection with the sentence reduction,
 3   he is entitled to a downward variance based on his status as a deportable non-citizen.
 4          As the Court found when it denied the Prior Reduction Motion, Amendment 782 is
 5   of no benefit to Defendant. See Dkt. 45 at 2-3. Defendant possessed 60 kilograms of
 6   actual (pure) methamphetamine. Id. (citing P.A. ¶ 2). Although Amendment 782 increased
 7   the quantity of actual methamphetamine that triggers a base offense level of 38—from 1.5
 8   kilograms to 4.5 kilograms—the quantity possessed by Defendant still far exceeds that
 9   threshold. Defendant’s base offense level and resulting guideline range therefore remain
10   the same, rendering him ineligible for a sentence reduction under section 3582(c)(2). See
11   United States v. Mercado-Moreno, 869 F.3d 942, 953 (9th Cir. 2017) (holding that, if a
12   defendant is responsible for 4.5 kilograms or more of actual methamphetamine, “he still
13   receives the maximum base offense level and Amendment 782 does not alter his sentencing
14   range—thus precluding him from a reduction under § 3582(c)(2)”).
15          In his renewed motion for a sentence reduction, Defendant urges the Court to
16   redetermine the quantity of drugs attributable to him. He argues that he should be held
17   responsible for “the amount of drugs that was actually possessed,” which he contends was
18   “1.5 kilograms.” Dkt. 48 at 3.3 Defendant’s argument is legally and factually incorrect. At
19   the time of sentencing, the Court determined that Defendant possessed 60 kilograms of
20   actual methamphetamine. In the Plea Agreement—as well as during the plea colloquy—
21   Defendant admitted that he “knowingly and intentionally possessed with intent to distribute
22

23          3 Defendant provides no support for the assertion that he possessed 1.5 kilograms of
     actual methamphetamine. Insofar as this assertion is based on a misreading of the Court’s
24   order denying the Prior Reduction Motion, see Dkt. 48 at 6 (claiming that the Court
     “established clearly the defendant should be held responsible for the amount of drugs that
25   was actually possessed i.e. 1.5 kilograms”), it is unfounded. In its prior order, the Court
     clearly stated that “Defendant possessed 60 kilograms of methamphetamine (actual).” Dkt.
26   45 at 2 (emphasis added). The Court then stated that “possession of 1.5 kilograms or more
     of methamphetamine (actual) corresponded to a base offense level of 38” at the time of
27   sentencing. Id. (emphasis added). The Court did not find that Defendant actually
     possessed 1.5 kilograms, but rather, that an offense level of 38 applied to quantities of 1.5
28   kilograms or more (which includes 60 kilograms).
                                                  -3-
 1   60 kilograms of actual (pure) methamphetamine.” P.A. ¶ 2. Where, as here, “the record
 2   reflects that the sentencing court made a specific finding regarding the total quantity of
 3   drugs for which the defendant was responsible, or if the defendant admitted to a specific
 4   total quantity, then the district court must use that quantity and determine whether applying
 5   the retroactive amendment would lower the defendant’s guideline range.” Mercado-
 6   Moreno, 898 F.3d at 957 (emphasis added). As stated above, using the quantity of 60
 7   kilograms of actual methamphetamine, Amendment 782 does not serve to lower
 8   Defendant’s guideline range and he is ineligible for a sentence reduction.
 9          Having found that Defendant is ineligible for a sentence reduction, the Court is
10   without the discretion to consider whether a reduction “is warranted, either in whole or in
11   part, according to the factors set forth in § 3553(a).” Dillon, 560 U.S. at 826. “Because
12   reference to § 3553(a) is appropriate only at the second step of this circumscribed inquiry, it
13   cannot serve to transform the proceedings under § 3582(c)(2) into plenary resentencing
14   proceedings.” Id. at 827. The Court therefore has no authority to consider a downward
15   variance based on Defendant’s status as a “deportable non-citizen.” Dkt. 49 at 2.
16          Additionally, a criminal defendant is not entitled to appointed counsel on a post-
17   conviction motion under section 3582(c)(2). United States v. Townsend, 98 F.3d 510, 513
18   (9th Cir. 1996). “Given that there is no dispute over the drug quantity that was used at
19   sentencing,” the Court finds the appointment of counsel unwarranted. See United States v.
20   Bulacan, 667 F. App’x 670 n.1 (9th Cir. 2016) (rejecting the defendant’s request for
21   appointed counsel under similar circumstances).
22   III.   CONCLUSION
23          Accordingly, Defendant’s motions are DENIED. This Order terminates Dockets 48,
24   49, and 50.
25          IT IS SO ORDERED.
26   Dated: 02/26/2020                                  ______________________________
                                                        SAUNDRA BROWN ARMSTRONG
27
                                                        Senior United States District Judge
28

                                                  -4-
